OPINION.
Murdock:
The petitioner undoubtedly had traveling expenses during the year 1923, and we are convinced that most of them would be proper deductions. But in only one instance has he given satisfactory evidence of an amount of money spent and of the p'urpose for which it was spent, and in that instance only can we decide that the determination of the Commissioner was incorrect. The petitioner is *800entitled to deduct $47.82 for railroad and Pullman fare for 3 trips from New Tork to Charlottesville, Va. Otherwise the determination of the Commissioner is approved.

Judgment will be entered after 15 days’ notice, v/nder Rule 50.